DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I (claims 1-11 and 17-20) in the reply filed on 11/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 8, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “for example” found in claims 2, 3, 4, 8, 11 should be removed from a patent claim.

The limitation of claim 20 is repeated from the limitation of claim 7. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (4,468,948).
Nakayama discloses a device for measuring the concentration of a gaseous or volatile substance in a liquid (the abstract). 
As shown in figure 3, the device comprises a porous tubingclaim 18 1 (membrane) immersed in the liquid for extracting gaseous volatile substance from the liquid thru the tubing into a carrier gas flowing from carrier supply line 5 to the porous tubing 1 surround by liquid containing gaseous volatile substances to extract the gaseous volatile substance from the liquid then the carrier gas and the gaseous volatile substance flowing together thru carrier gas discharge pipe 6 to detector 12 (figure 3, the abstract; col. 6, lines 24-27; col. 11, lines 45-50; col. 16, lines 13-54).
As discussed above, Nakayama discloses a device capable to do all functions as the device claimed by applicants as recited in claim 1.
As shown in figures 15A and 15B, the opening 59 can function similarly as the liquid circuit thru which the liquid containing gaseous volatile substance come to the porous tubing 29 (col. 28, lines 39-53).
As discussed above and disclosed by Nakayama, inert carrier gas supply line 5 is in contact with the inner surface of the porous tubing is expected not to contain the volatile gaseous substance although Nakayama does not disclose so.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nakayama apparatus by operating the apparatus with a pressure powerful enough so that the gaseous volatile substance extracted by the carrier gas cannot flow back so that the concentration of the substance can be measured accurately by detector 12claim 8.
Regarding claim 2, carrier gas supply line 5 has a control mean 9 which can be considered to be equivalent to the gas stream regulator recited in claim 2. 
Regarding claim 3, Nakayama does not disclose a device for measuring the gas stream such as pressure or flow rate although Nakayama discloses the carrier gas supply line has flow meter 8 and manometer 7.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nakayama apparatus by installing a device to measure the flow rate and pressure on carrier gas discharge pipe 6 so that the pressure and the flow rate can be continuously monitored to avoid any potential accidents caused by the flow pressure or flowrate.
Regarding claim 4, Nakayama discloses the gaseous volatile substance can be condensed in the carrier gas (col. 16, lines 46-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nakayama apparatus by installing a device to pump out the condensate present in the discharge path of the carrier gas from the carrier gas to prevent the flooding in the pipe.
Regarding claims 5 and 17, Nakayama does not disclose using two porous tubing as recited in claim 5. However, these similar two porous tubing for extracting similar substance from the same liquid would be obviously employed in the Nakayama device with appropriate arrangement since Duplication of parts was held to have been obvious. St.Regis Paper Co. v. Beemis Co. Inc. 193 USPQ 8, 11 (1977); In re Harza 124 USPQ 378 (CCPA 1960).
Regarding claims 6 and 19, Nakayama does not disclose a device for recycling the inert carrier gas for reuse after the gaseous volatile substance is trapped out. However, recycling the usable material is well practiced. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nakayama apparatus by install a device can be used to recycling the carrier gas for reused.
Regarding claims 7 and 20, the sample mean 2 also is expected to have capable to maintain the diffusion the gaseous volatile substance from the liquid diffuse thru the porous tubing 1. 
Regarding claim 9, Nakayama does not disclose the device is autonomous in order to be deployed in an aqueous terrestrial fluid. However, the provision of automated means to replace manual activity has held to have been obvious. In re Venner 120 USPQ 192 (CCPA 1958); In re Rundell 9 USPQ 23 (CCPA 1952).
Regarding claim 10, Nakayama does not disclose the device comprising a position instrument to determine the geographical position of the device. However, it would have been obvious to attach a device such as GPS so that the device can be located quickly when needed.
 Regarding claim 11, Nakayama does not disclose the device comprising an instrument for transmitting measure data to a remote electronic device. However, the transmitting measure data for reading is well practiced over a long distance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Nakayama apparatus by making the Nakayama device can be read from a remote location if it is placed a remote location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772